  8:20-cv-00147-BCB-SMB Doc # 38 Filed: 04/21/21 Page 1 of 1 - Page ID # 109




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

TIMOTHY CARROLL,

                       Plaintiff,                                   8:20CV147

        vs.
                                                                      ORDER
TOM BARR, Manager; KRISS BOE
SIMMONS, Co-Manager/Assistant Manager;
and DIANE, Head Nurse Supervisor;

                       Defendants.


       Defendants have requested leave to take the deposition of Plaintiff Timothy Carroll, who
is currently an involuntarily committed patient at the Norfolk Regional Center, by remote means.
(Filing No. 37.) The motion is granted. Defendant may notice and take the deposition of the
Plaintiff, a confined person, by remote videoconferencing means.

       IT IS SO ORDERED.

       Dated this 21st day of April, 2021.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
